7/20/2021          Case
                 U.S.      4:82-cv-00866-DPM
                      Department                          Document
                                 of Education Approves Arkansas’           5736-20
                                                                 Plan for Use of AmericanFiled
                                                                                         Rescue07/30/21       Page K-12
                                                                                                Plan Funds to Support 1 ofSchools
                                                                                                                           5 and Students,…
Skip to main content    About Us (https://www2.ed.gov/about/landing.jhtml)       Contact Us (https://www2.ed.gov/about/contacts/gen)
FAQs (https://www.ed.gov/answers/)            Language Assistance
                                                                                                                                  EXHIBIT
                                                                                                                                       20
                                                                                                                                       1
         Search...




   U.S. Department of Education Approves Arkansas’
   Plan for Use of American Rescue Plan Funds to
   Support K-12 Schools and Students, Distributes
   Remaining $418 Million
   JULY 15, 2021


   Contact: Press Office, (202) 401-1576, press@ed.gov (mailto: press@ed.gov)


   On Wednesday, July 7, the U.S. Department of Education (Department)
   announced the approval of Arkansas’ American Rescue Plan Elementary and                               More Resources
   Secondary School Emergency Relief (ARP ESSER) plans and distributed
   remaining ARP ESSER funds to them. Arkansas’ plan details how the state is                                  Arkansas Fact Sheet
   using and plan to use ARP ESSER funds to safely reopen and sustain the safe                            (https://www2.ed.gov/docu
   operation of schools and equitably expand opportunity for students who need it                         ments/press-releases/arp-
   most, particularly those most impacted by the COVID-19 pandemic.                                       esser-ar-plan.pdf)
   Earlier this year, the Department distributed two thirds of the ARP ESSER funds,
   totaling $81 billion, to 50 states and the District of Columbia. The remaining third of the funding to states will be
   made available once state plans are approved. Arkansas is receiving more than $1.2 billion total in ARP ESSER
   funds, and today’s approval of their plan will result in the release of the final $418 million. Additionally, the
   Department approved plans for South Dakota, Massachusetts, Utah, Texas, Rhode Island, and the District of
   Columbia.

   “I am excited to announce approval of Arkansas’ plan,” said U.S. Secretary of Education Miguel Cardona. “It is
   heartening to see, reflected in these state plans, the ways in which states are thinking deeply about how to use
   American Rescue Plan funds to continue to provide critical support to schools and communities, particularly as
   we move into the summer and look ahead to the upcoming academic year. The approval of these plans enables
   states to receive vital, additional American Rescue Plan funds to quickly and safely reopen schools for full-time,
   in-person learning; meet students’ academic, social, emotional, and mental health needs; and address
   disparities in access to educational opportunity that were exacerbated by the coronavirus pandemic. The state
   plans that have been submitted to the Department lay the groundwork for the ways in which an unprecedented
   infusion of federal resources will be used to address the urgent needs of America’s children and build back
   better.”;

   “We are pleased that Arkansas’ plan has been approved by the U.S. Department of Education and are excited to
   develop new programs and expand existing initiatives that will result in enhanced student learning,” Arkansas
   Department of Education Secretary Johnny Key said. “The additional $1.2 billion in federal funding will be used
   to support multiple educational opportunities, including the expansion of mental and emotional health programs
https://www.ed.gov/news/press-releases/us-department-education-approves-arkansas’-plan-use-american-rescue-plan-funds-support-k-12-schools-an…   1/5
7/20/2021          Case
                 U.S.      4:82-cv-00866-DPM
                      Department                          Document
                                 of Education Approves Arkansas’           5736-20
                                                                 Plan for Use of AmericanFiled
                                                                                         Rescue07/30/21       Page K-12
                                                                                                Plan Funds to Support 2 ofSchools
                                                                                                                           5 and Students,…
   around the state and address the academic impact of lost instructional time. We stand committed to supporting
   school districts as they develop and implement these new programs. Our goal is to increase student learning, as
   we strive to lead the nation in student-focused education.”

   The ARP ESSER state plans approved by the Department today, including Arkansas, show how states are using
   federal pandemic resources to support safe in-person instruction and meet the social, emotional, mental health,
   and academic needs of students—with a focus on the students most impacted by the pandemic. For example:

        Safely Reopening Schools and Sustaining Safe Operations: The state was able to successfully reopen
        all schools to in-person learning during the 2020-2021 school year by working with the Arkansas Department
        of Health to establish and implement statewide guidance. Each LEA was required to create its own Ready for
        Learning plan that focused on the safe return to in-person instruction by outlining the LEA’s health and safety
        protocols and flexible options for student learning.
        Investing in Summer Learning and Expanded Afterschool Programs: DESE will partner with Arkansas
        State University to support its Arkansas out-of-school network using ARP ESSER funds. This network will
        work to approve programs/activities that can include academic programs, specialty programs, social-
        emotional support programs, future-ready work opportunities, and multi-purpose programs that provide an
        array of activities this summer and afterschool. Additionally, the DESE partnered with Arkansas PBS at the
        end of the 2019-2020 school year and into summer of 2020 to provide grade band content developed by
        previous Arkansas Teachers of the Year paired with learning guides, and quality programming. This
        partnership will continue into summer 2021 and is slated to provide educational programs for elementary
        aged students to help with lost instructional time. These programs include content standards in addition to
        social, emotional, and mental health material. Arkansas PBS will provide data regarding number of viewers
        and number of downloads of instructional materials for evaluation of the program.
        Addressing the Academic Impact of Lost Instructional Time: Using American Rescue Plan funds, DESE
        created the Arkansas Tutoring Corps, which includes recruitment, preparation, and support for candidates to
        become qualified tutors to provide instruction or intervention to meet the academic needs of at-risk learners
        or students most impacted by lost instructional time. A system will connect prepared candidates with
        organizations seeking support students’ academic needs. The Arkansas Tutoring Corps project will enhance
        learning experiences of students due to loss of instructional time and address gaps in foundational skills in
        mathematics and literacy.

   A total of 40 states have submitted their ARP ESSER state plans to the Department. The Department is
   reviewing the plans expeditiously and is in contact with states to ensure their plans meet all necessary
   requirements in order to access the remaining funds, as outlined in the ARP. The Department is also in contact
   with states that have not yet submitted plans, the vast majority of which are due to state board of education or
   legislative review requirements.
   The distribution of ARP ESSER funds is part of the Department’s broader effort to support students and districts
   as they work to reengage students impacted by the pandemic, address inequities exacerbated by COVID-19,
   and build our education system back better than before. In addition to providing $130 billion for K-12 education in
   the American Rescue Plan to support the safe reopening of K-12 schools and meet the needs of all students, the
   Biden-Harris Administration also has:

        Released three volumes (https://www.ed.gov/news/press-releases/us-department-education-releases-covid-
        19-handbook-volume-2-roadmap-reopening-safely-and-meeting-all-students-needs) of the COVID-19
        Handbook
        Held a National Safe School Reopening Summit (https://www.youtube.com/watch?v=ZFLuX74yPbY)
        Prioritized the vaccination of educators, school staff and child care workers. As of the end of May, an
        estimated 84% of teachers and school staff were fully vaccinated.
        Provided $10 billion in funding for COVID-19 testing for PreK-12 educators, staff, and students.

https://www.ed.gov/news/press-releases/us-department-education-approves-arkansas’-plan-use-american-rescue-plan-funds-support-k-12-schools-an…   2/5
7/20/2021          Case
                 U.S.      4:82-cv-00866-DPM
                      Department                          Document
                                 of Education Approves Arkansas’           5736-20
                                                                 Plan for Use of AmericanFiled
                                                                                         Rescue07/30/21       Page K-12
                                                                                                Plan Funds to Support 3 ofSchools
                                                                                                                           5 and Students,…
        Launched a series of Equity Summits focused on addressing inequities that existed before, but were made
        worse by the pandemic
        Released a report (https://www2.ed.gov/about/offices/list/ocr/docs/20210608-impacts-of-covid19.pdf) on the
        disparate impacts of COVID-19 on underserved communities
        Developed a Safer Schools and Campuses Best Practices Clearinghouse
        (https://bestpracticesclearinghouse.ed.gov/) elevating hundreds of best practices to support schools’ efforts
        to reopen safely and address the impacts of COVID-19 on students, educators, and communities

   In addition to the actions the Biden Administration has taken to reopen schools, the President has proposed
   critical investments through his Build Back Better agenda that will enable schools to rebuild stronger than they
   were before the pandemic, such as investing billions to build a diverse educator workforce, expand access to
   pre-K to all families, and invest in school infrastructure, among other provisions.


      Tags:  Arkansas (/category/location/arkansas)
    American Rescue Plan (/category/keyword/american-rescue-plan)
    Press Releases (/news/press-releases)


   How Do I Find...?
        Student loans, forgiveness (https://www2.ed.gov/fund/grants-college.html?src=rn)
        College accreditation (https://www.ed.gov/accreditation?src=rn)
        Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=rn)
        FERPA (https://studentprivacy.ed.gov?src=rn)
        FAFSA (https://fafsa.ed.gov/?src=edgov-rn)
        1098, tax forms (https://www.ed.gov/1098-e?src=rn)
        More... (https://www2.ed.gov/about/top-tasks.html?src=rn)


   Information About...
        Transforming Teaching (https://www.ed.gov/teaching?src=rn)
        Family and Community Engagement (https://www.ed.gov/family-and-community-engagement?src=rn)
        Early Learning (https://www2.ed.gov/about/inits/ed/earlylearning/index.html?src=rn)
        Constitution Day (https://www2.ed.gov/policy/fund/guid/constitutionday.html)


   Search press releases
        Search...


   Find By Month
      July 2021 (/news/press-releases/monthly/202107)
      June 2021 (/news/press-releases/monthly/202106)
      May 2021 (/news/press-releases/monthly/202105)
      April 2021 (/news/press-releases/monthly/202104)
      March 2021 (/news/press-releases/monthly/202103)
      February 2021 (/news/press-releases/monthly/202102)
      January 2021 (/news/press-releases/monthly/202101)

https://www.ed.gov/news/press-releases/us-department-education-approves-arkansas’-plan-use-american-rescue-plan-funds-support-k-12-schools-an…   3/5
7/20/2021          Case
                 U.S.      4:82-cv-00866-DPM
                      Department                          Document
                                 of Education Approves Arkansas’           5736-20
                                                                 Plan for Use of AmericanFiled
                                                                                         Rescue07/30/21       Page K-12
                                                                                                Plan Funds to Support 4 ofSchools
                                                                                                                           5 and Students,…
      All Press Releases (/news/press-releases)




             Our mission is to promote student achievement and preparation for global competitiveness by
                                             fostering educational excellence and ensuring equal access.




   Student Loans (https://www2.ed.gov/fund/grants-college.html?src=ft)
   Repaying Loans (https://studentaid.gov/manage-loans/repayment?src=ft)
   Defaulted Loans (https://studentaid.gov/manage-loans/default?src=ft)
   Loan Forgiveness (https://studentaid.gov/manage-loans/forgiveness-cancellation?src=ft)
   Loan Servicers (https://studentaid.gov/manage-loans/repayment/servicers?src=ft)


   Grants & Programs (https://www2.ed.gov/fund/grants-apply.html?src=ft)
   Apply for Pell Grants (https://www.fafsa.ed.gov/?src=ft)
   Grants Forecast (https://www2.ed.gov/fund/grant/find/edlite-forecast.html?src=ft)
   Apply for a Grant (https://www2.ed.gov/fund/grant/apply/grantapps/index.html?src=ft)
   Eligibility for Grants (https://www2.ed.gov/programs/find/elig/index.html?src=ft)


   Laws & Guidance (https://www2.ed.gov/policy/landing.jhtml?src=ft)
   Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=ft)
   FERPA (https://studentprivacy.ed.gov/?src=ft)
   Civil Rights (https://www2.ed.gov/about/offices/list/ocr/know.html?src=ft)
   IDEA Website (https://sites.ed.gov/idea/?src=ft)


   Data & Research (https://www2.ed.gov/rschstat/landing.jhtml?src=ft)
   Education Statistics (https://nces.ed.gov/?src=ft)
   Postsecondary Education Data (https://nces.ed.gov/ipeds/?src=ft)
   ED Data Express (https://eddataexpress.ed.gov/?src=ft)
   Nation's Report Card (https://nces.ed.gov/nationsreportcard/?src=ft)
   What Works Clearinghouse (https://ies.ed.gov/ncee/wwc/?src=ft)
   Open Data Platform (https://data.ed.gov?src=ft)
   COVID Relief Data (https://covid-relief-data.ed.gov?src=ft)


   About Us (https://www2.ed.gov/about/landing.jhtml?src=ft)
   Contact Us (https://www2.ed.gov/about/contacts/gen/index.html?src=ft)
   ED Offices (https://www2.ed.gov/about/offices/list/index.html?src=ft)
   Jobs (https://www.ed.gov/jobs?src=ft)
   Press Releases (https://www.ed.gov/news/?src=ft)
https://www.ed.gov/news/press-releases/us-department-education-approves-arkansas’-plan-use-american-rescue-plan-funds-support-k-12-schools-an…   4/5
7/20/2021          Case
                 U.S.      4:82-cv-00866-DPM
                      Department                          Document
                                 of Education Approves Arkansas’           5736-20
                                                                 Plan for Use of AmericanFiled
                                                                                         Rescue07/30/21       Page K-12
                                                                                                Plan Funds to Support 5 ofSchools
                                                                                                                           5 and Students,…
   FAQs (https://www.ed.gov/answers?src=ft)
   Recursos en español (https://www2.ed.gov/espanol/bienvenidos/es/index.html?src=ft)
   Budget, Performance (https://www2.ed.gov/about/overview/focus/performance.html?src=ft)
   Privacy Program (https://www.ed.gov/privacy?src=ft)
   Subscribe to E-Mail Updates (https://www.ed.gov/subscriptions)


                            (http://www.facebook.com/ed.gov)                  (http://www.twitter.com/usedgov)

                                 (https://www.ed.gov/subscriptions)                (https://www.ed.gov/feed)



        Notices (https://www2.ed.gov/notices/index.html?src=ft) FOIA (https://www2.ed.gov/policy/gen/leg/foia/foiatoc.html?src=ft)
                                   Privacy Policy (https://www2.ed.gov/notices/privacy/index.html?src=ft)
                                  Accessibility (https://www2.ed.gov/notices/accessibility/index.html?src=ft)
                                      Security (https://www2.ed.gov/notices/security/index.html?src=ft)
                            Information Quality (https://www2.ed.gov/policy/gen/guid/infoqualguide.html?src=ft)
      Inspector General (https://www2.ed.gov/about/offices/list/oig/index.html?src=ft) Whitehouse.gov (https://www.whitehouse.gov/)
         USA.gov (https://www.usa.gov/) Benefits.gov (https://www.benefits.gov/) Regulations.gov (https://www.regulations.gov/)




https://www.ed.gov/news/press-releases/us-department-education-approves-arkansas’-plan-use-american-rescue-plan-funds-support-k-12-schools-an…   5/5
